DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with “Rachel” Shui Yu on 06/21/2022.
The application has been amended as follows: 
Claim 1. (Currently amended) A terminal access method, comprising: 
sending, by a network device, uplink signal configuration information for an idle terminal to a terminal, wherein the network device is a device in an anchor base station or a mobility management server; 
receiving, by the network device from one or more base stations[[a first base station]], uplink signal measurement information and load of the one or more base stations[[first base station]], wherein the uplink signal measurement information is obtained by measurement by the one or more base stations[[first base station]] upon receiving an uplink signal carrying a terminal identifier from the terminal based on the uplink signal configuration information, wherein the uplink signal is sent by the terminal in an idle state where no service is requested; and 
configuring, by the network device, mobility for the terminal based on the terminal identifier, the uplink signal measurement information and the load of the one or more base stations[[first base station]], wherein the configuring mobility is configuring a candidate serving base station for the terminal such that the terminal initiates a service request to enter an active state at the candidate serving base station;
wherein the configuring, by the network device, mobility for the terminal based on the terminal identifier, the uplink signal measurement information and the load of the one or more base stations[[first base station]] comprises: 
selecting, by the network device, the candidate serving base station based on the terminal identifier, the uplink signal measurement information and the load of the one or more base stations[[first base station]], and sending a service establish request to the candidate serving base station, such that the candidate serving base station sends a service establish request response to the network device; and 
sending, by the network device, the service establish request response to the terminal, such that the terminal sends uplink data to the candidate serving base station based on the service establish request response.

Claim 2. (Original) The method according to claim 1, wherein the uplink signal is one or more of a reference signal, an anchor signal and a random access request signal.

Claim 3. (Original) The method according to claim 1, wherein the sending, by the network device, the uplink signal configuration information for the idle terminal to the terminal comprises: 
configuring, by the network device, a sending cycle or a type of a trigger event for an uplink signal of the idle terminal; and 
sending, by the network device, sending cycle configuration information for the uplink signal of the idle terminal or trigger event type configuration information for the uplink signal of the idle terminal or a report instruction directed to the terminal.

Claim 4. (Original) The method according to claim 3, further comprising: 
configuring, by the network device, a resource location for the idle terminal to send the uplink signal and sequence information contained in the uplink signal; and 
sending, by the network device, resource location configuration information for the idle terminal to send the uplink signal and sequence information configuration information contained in the uplink signal for the idle terminal to send the uplink signal.

Claim 5. (Original) The method according to claim 3, wherein the uplink signal configuration information comprises one or more of an uplink signal transmission format, a cycle, a power and a frequency.

Claim 6. (Original) The method according to claim 3, wherein the trigger event indicates that a downlink reference signal strength or downlink reference signal quality of a serving base station or an anchor base station of the terminal is less than a first predetermined threshold, or a time interval of the terminal since previous sending of the uplink signal exceeds a second predetermined threshold.

Claim 7. (Original) The method according to claim 3, further comprising: 
pre-configuring, by the network device, a sending cycle of the uplink signal of the terminal based on a moving speed of the terminal.

Claim 8. (Currently amended) The method according to claim 1, further comprising: 
configuring, by the network device, the one or more base stations[[first base station]], such that the one or more base stations[[first base station]] obtains the uplink signal measurement information by measurement upon receiving the uplink signal carrying the terminal identifier from the terminal based on the uplink signal configuration information.

Claim 9. (Currently amended) The method according to claim 1, wherein the configuring, by the network device, mobility for the terminal based on the terminal identifier, the uplink signal measurement information and the load of the one or more base stations[[a plurality of the first base station]] comprises: 
selecting, by the network device, a base station having a highest signal strength or highest signal quality as the candidate serving base station of the terminal based on the terminal identifier and the uplink signal measurement information; or 
selecting, by the network device, a base station having a highest signal strength or having signal quality higher than a third predetermined threshold as the candidate serving base station of the terminal based on the terminal identifier and the uplink signal measurement information; or 
selecting, by the network device, a base station having a signal strength or signal quality higher than a fourth predetermined threshold and having lowest load as the candidate serving base station of the terminal based on the terminal identifier, the uplink signal measurement information and the load of the one or more base stations[[first base station]].

Claim 10. (Cancelled).

Claim 11. (Previously presented) The method according to claim 1, wherein the service establish request response comprises an identifier of the candidate serving base station, an identifier pre-configured by the candidate serving base station for the terminal at the candidate serving base station, and resource configuration information for the terminal to send the uplink data.

Claim 12. (Currently amended) The method according to claim 1, further comprising: 
based upon receiving a service request carrying the terminal identifier from the terminal, sending, by the network device, a measurement information report instruction carrying the terminal identifier to the one or more base stations[[first base station]], such that the one or more base stations[[first base station]] sends the uplink signal measurement information and the load of the one or more base stations[[first base station]] to the network device.

Claim 13. (Cancelled).

Claim 14. (Previously presented) A network device, wherein the network device is a device in an anchor base station or a mobility management server, comprising: 
at least one processor; and 
a memory communicably connected to the at least one processor; wherein 
the memory stores instructions executable by the at least one processor, wherein, the instructions, when being executed by the at least one processor, cause the at least one processor to perform the steps of: 
sending uplink signal configuration information for an idle terminal to a terminal; 
receiving, from a first base station, uplink signal measurement information and load of the first base station, wherein the uplink signal measurement information is obtained by measurement by the first base station upon receiving an uplink signal carrying a terminal identifier from the terminal based on the uplink signal configuration information, wherein the uplink signal is sent by the terminal in an idle state where no service is requested; and 
configuring mobility for the terminal based on the terminal identifier, the uplink signal measurement information and the load of the first base station, wherein the configuring mobility is configuring a candidate serving base station for the terminal such that the terminal initiates a service request to enter an active state at the candidate serving base station;
wherein the configuring, by the network device, mobility for the terminal based on the terminal identifier, the uplink signal measurement information and the load of the first base station comprises: 
selecting, by the network device, the candidate serving base station based on the terminal identifier, the uplink signal measurement information and the load of the first base station, and sending a service establish request to the candidate serving base station, such that the candidate serving base station sends a service establish request response to the network device; and 
sending, by the network device, the service establish request response to the terminal, such that the terminal sends uplink data to the candidate serving base station based on the service establish request response.

Claim 15. (Original) The network device according to claim 14, wherein the uplink signal is one or more of a reference signal, an anchor signal and a random access request signal.

Claim 16. (Currently amended) The network device according to claim 14, wherein the sending the uplink signal configuration information for the idle terminal to the terminal comprises: 
configuring a sending cycle or a type of a trigger event for an uplink signal of the idle terminal; and 
sending [[sending ]]cycle configuration information for the uplink signal of the idle terminal or trigger event type configuration information for the uplink signal of the idle terminal or a report instruction directed to the terminal.

Claim 17. (Original) The network device according to claim 16, wherein the instructions, when being executed by the at least one processor, cause the at least one processor to perform the steps of: 
configuring a resource location for the idle terminal to send the uplink signal and sequence information contained in the uplink signal; and 
sending resource location configuration information for the idle terminal to send the uplink signal and sequence information configuration information contained in the uplink signal for the idle terminal to send the uplink signal.

Claim 18. (Original) The network device according to claim 16, wherein the uplink signal configuration information comprises one or more of an uplink signal transmission format, a cycle, a power and a frequency.

Claim 19. (Original) The network device according to claim 16, wherein the trigger event indicates that a downlink reference signal strength or downlink reference signal quality of a serving base station or an anchor base station of the terminal is less than a first predetermined threshold, or a time interval of the terminal since previous sending of the uplink signal exceeds a second predetermined threshold.

Claim 20. (Previously presented) A non-transitory computer readable storage medium, wherein the computer readable storage medium stores computer executable instructions, which, when being executed by a network device, wherein the network device is a device in an anchor base station or a mobility management server, cause the network device to perform the steps of: 
sending uplink signal configuration information for an idle terminal to a terminal; 
receiving, from a first base station, uplink signal measurement information and load of the first base station, wherein the uplink signal measurement information is obtained by measurement by the first base station upon receiving an uplink signal carrying a terminal identifier from the terminal based on the uplink signal configuration information, wherein the uplink signal is sent by the terminal in an idle state where no service is requested; and 
configuring mobility for the terminal based on the terminal identifier, the uplink signal measurement information and the load of the first base station, wherein the configuring mobility is configuring a candidate serving base station for the terminal such that the terminal initiates a service request to enter an active state at the candidate serving base station;
wherein the configuring, by the network device, mobility for the terminal based on the terminal identifier, the uplink signal measurement information and the load of the first base station comprises: 
selecting, by the network device, the candidate serving base station based on the terminal identifier, the uplink signal measurement information and the load of the first base station, and sending a service establish request to the candidate serving base station, such that the candidate serving base station sends a service establish request response to the network device; and 
sending, by the network device, the service establish request response to the terminal, such that the terminal sends uplink data to the candidate serving base station based on the service establish request response.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 06/03/2022, with respect to claims 1-12 and 14-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-12 and 14-20 has been withdrawn. 
Applicant’s arguments, see page 10, filed 06/03/2022, with respect to claims 1-9, 12 and 14-20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 1-9, 12 and 14-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-9, 11-12 and 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469